Title: To Benjamin Franklin from Nathaniel Falconer, 7 June 1783
From: Falconer, Nathaniel
To: Franklin, Benjamin


          
            My Dear Sir
            London June the 7. 1783
          
          I inclose a Book that Came out yesterday hear and is Like to make Some Noise hear I Recd Letters yesterday from philadla via
            Newyork as Late as the 24 of April one Ship had arrivd from Irland and omitted to Land
            there Goods an order to the Collecter to Enter all vessells from Grait Britton I wrote you Sir on my First arrivall hear but as I have not heard from you am
            fearfull it has not Reacht your hand I then mentioned my intention of Bying a ship hear
            and Going out to philadla I Expect to Sail from hear about the 15 of July if there is
            aney thing that I Can do hear for my old frend I beg he will Lay his Commands on me I
            Dined yesterday at the post office at mr Jacksons your old frend mr watley was with
              us whe had much Talk about old times
            they Both Desier to be Rememberd to you I have been once to our old frends mr
              Strawns and find him jest the Same man
            belives Every Ly he hears against the united States the French armey and our army have
            been killing Each other and that whe Shall be Glad to Come to this Countrey again Let
            thees Gentelmen belive all this for am very Shure I Do not my best
            Compliments mr wm T Franklin and mr hartley if he is with you I am Dear Sir your most
            obident Sr
          
            Nath Falconer
          
         
          Notation: Falconer June 7. 1783.
        